Dalianis, J.,
dissenting. The majority today holds that in furtherance of the constitutional protections afforded free speech under both the State *709and Federal Constitutions, we must apply close scrutiny when interpreting RSA 641:4, I, so as not to criminalize protected speech. Because I believe the majority has effectively rewritten RSA 641:4,1, to include an element that is otherwise not present in the statute, I respectfully dissent.
RSA 641:4, I, provides that a person is guilty of a misdemeanor if he “[k]nowingly gives or causes to be given false information to any law enforcement officer with the purpose of inducing such officer to believe that another has committed an offense.” The provisions of our State’s Criminal Code are “construed according to the fair import of their terms and to promote justice.” State v. Hill, 146 N.H. 568, 575 (2001) (quotations omitted); RSA 625:3 (1996). As a long-standing matter of statutory construction, we interpret statutory language in accordance with its common usage. Hill, 146 N.H. at 575. When statutory language is plain and unambiguous, we do not look beyond the statute for additional indications of legislative intent. Id. We will not add words that the legislature chose not to include. State v. Hatt, 144 N.H. 246, 247 (1999).
The majority posits that a literal interpretation of RSA 641:4, I, may deter citizens from exercising their rights under the free speech guarantees of the United States and New Hampshire Constitutions to criticize police officers and report police misconduct out of fear that they will be prosecuted because law enforcement does not believe them. As a result, the majority holds that to obtain a conviction under RSA 641:4, I, the State must establish that the defendant knowingly gave false information to a law enforcement official with the purpose of instigating a criminal investigation into the person’s misconduct.
I do not subscribe to the majority’s construction of RSA 641:4, I. The statute is clear that a person is guilty if he or she knowingly provides false information with the purpose of inducing a law enforcement official to believe that someone has committed an offense. Surely, if the legislature had intended to limit the purpose requirement of the statute to what the majority contends, it could have done so explicitly. Absent a consideration of the statute’s legislative history, however, I fail to see how this court can presume legislative intent that is otherwise not clear from the plain language. Cf. State v. Albers, 113 N.H. 132, 135-36 (1973) (considering legislative history of RSA 609-A:l, II (Supp. 1972) when interpreting phrase “unlawful act”). Moreover, even assuming that today’s reading of the statute is sanctioned by the legislature, I disagree that this construction lends further protection to those citizens who would otherwise criticize police officers and report police misconduct that they believe is truthful.
Nevertheless, under either interpretation of RSA 641:4, I, I believe that there was sufficient evidence to convict the defendant of providing false *710information to law enforcement. “When reviewing the sufficiency of the evidence, we ask whether, based upon all the evidence and all reasonable inferences from it, when considered in a light most favorable to the State, any rational trier of fact could have found beyond a reasonable doubt that the defendant was guilty.” State v. Clyde, 145 N.H. 388, 389 (2000) (quotations omitted). Here, when confronted by police regarding her statements to the newspaper, the defendant, rather than retracting those statements or making no comment at all, confirmed her previous statements. In addition, she told the officers that she “want[ed] the badges from the officers gone.”
Considering these facts in the light most favorable to the State, a rational trier of fact could conclude beyond a reasonable doubt that the defendant gave the police false information with the purpose of inducing police to believe that another person has committed an offense. RSA 641:4, I. Further, even under the majority’s reading of the statute, a rational trier of fact could conclude beyond a reasonable doubt that the defendant provided this information for the purpose of generating a criminal investigation.
Based upon the foregoing, I respectfully dissent.